             Case 4:18-cr-01013-DTF Document 32 Filed 02/18/19 Page 1 of 10



     Sean C. Chapman
 1
     Law Office of Sean C. Chapman, P.C.
 2   100 North Stone Avenue, Suite 701
     Tucson, Arizona 85701
 3   Telephone: (520) 622-0747
     Fax: (520) 628-7861
 4   Arizona State Bar No. 012088
 5   Attorney for Defendant Bowen
     Sean@seanchapmanlaw.com
 6

 7                         IN THE UNITED STATES DISTRICT COURT
 8                                FOR THE DISTRICT OF ARIZONA
 9
     UNITED STATES OF AMERICA,              ) CR 18-01013-001-TUC-CKJ(BPV)
10                                          )
                  Plaintiff,                )
11                                          )     RESPONSE IN OPPOSITION
            v.                              )          TO 404(B) NOTICE
12                                          )
     Matthew Bowen,                         )
13                                          )
                  Defendant.                )
14                                          )

15

16         The Defendant MATTHEW BOWEN, through counsel Sean C. Chapman of

17   THE LAW OFFICE OF SEAN C. CHAPMAN, P.C., hereby responds in opposition to
18
     the Government’s Notice of Intent to Introduce Other Acts Pursuant to Rule of
19
     Evidence 404(b). (Doc. 21.) This response is based on the accompanying Memorandum
20

21   of Points and Authorities.
22                      Respectfully submitted this 18th day of February, 2019.
23                                    LAW OFFICE OF SEAN CHAPMAN, P.C.
24                                    BY: /s/ Sean Chapman
                                           Sean Chapman
25

26



                                                                                     1
              Case 4:18-cr-01013-DTF Document 32 Filed 02/18/19 Page 2 of 10



                        MEMORANDUM OF POINTS AND AUTHORITIES
 1

 2      I.      FACTS
 3           Matthew Bowen is charged with violating the civil rights of an undocumented
 4
     alien, by using excessive force to effectuate his arrest, and then lying about it in a
 5

 6   report. (Doc. 1.) More specifically, the Government accuses Mr. Bowen of striking an

 7   alien with his vehicle, and then falsely reporting that he was unsure if his vehicle made
 8
     contact, and further claiming that he never intended to hit or scare the alien. Id.
 9
             The Government has indicated its intent to introduce evidence of five separate
10

11   past occurrences in which Mr. Bowen allegedly injured an alien in his custody. The
12   investigative reports disclosed by the Government are all heavily redacted, including
13
     statements reportedly made by Mr. Bowen. They further demonstrate the following:
14
             (1) January 12, 2012 Incident: The complainant and his parents contacted DHS
15

16              after Bowen effected a traffic stop on a vehicle driven by the complainant.
17              The complainant acknowledged that he refused to get out of his vehicle,
18
                argued with Bowen and gave him “attitude” before Bowen forced him out of
19

20
                the car and onto the ground. The report status is listed as “Closing Report”

21              and does not indicate that any action was taken by DHS as a result of the
22
                allegation contained therein. (Bates 420.)
23
             (2) March 16, 2015 Incident: The report describes Bowen’s apprehension of an
24

25              individual among a group that scattered in the desert. Bowen tackled the

26              individual from behind, causing a “busted lip” when he hit the ground.


                                                                                                 2
               Case 4:18-cr-01013-DTF Document 32 Filed 02/18/19 Page 3 of 10



                 Another agent disagreed that it was necessary to arrest the individual in that
 1

 2               manner. Mr. Bowen received an “oral admonishment” from his supervisor
 3               regarding this event, and the April 5, 2015 incident discussed next.
 4
              (3) April 5, 2015 Incident: An alien reported that following his apprehension he
 5

 6               fell several times on the way to the Border Patrol vehicle due to the steep

 7               terrain, and each time Bowen pulled him up by the handcuffs, causing
 8
                 abrasions on his wrist.
 9
              (4) September 19, 2015 Incident: Numerous interviews failed to corroborate the
10

11               allegation of excessive force in the arrest of a juvenile; therefore, the
12               allegation was determined “Not Sustained.” (Bates 442.)
13
              (5) October 2, 2015 Incident: DHS conducted multiple witness interviews and an
14
                 interview of Bowen after an alien complained that Bowen drove an ATV in an
15

16               intentionally erratic manner while the alien was handcuffed. The allegations
17               were determined “Not Sustained” and no further action was taken. (Bates
18
                 433.)
19

20
        II.      LAW

21            A. The Notice is Deficient
22
              The Government’s notice is deficient in two respects. First, it fails to identify the
23
     proper purpose for which the Government seeks admission of the other acts: motive,
24

25   opportunity, intent, preparation, plan, knowledge, identity, or absence of mistake. Fed.

26   R. Evid. 404(b)(2). Second, the notice fails to articulate the material issue in the case


                                                                                                  3
             Case 4:18-cr-01013-DTF Document 32 Filed 02/18/19 Page 4 of 10



     that the other acts purportedly prove. See United States v. Hodges, 770 F.2d 1475, 1479
 1

 2   (9th Cir. 1985) (“[W]e have emphasized consistently that evidence of extrinsic acts may
 3   not be introduced unless the government establishes its relevance to an actual issue in
 4
     the case.”). It has long been established that the Government “has the burden of proving
 5

 6   that the evidence meets all of the…requirements” for admission under Rule 404(b).

 7   United States v. Arambula–Ruiz, 987 F.2d 599, 602 (9th Cir.1993). The evidence must
 8
     be precluded on procedural grounds unless the Government comes forward with
 9
     additional informationthat satisfies the criterion above. Further, the defense reserves the
10

11   right to supplement this Response if the Government further clarifies its theory of
12   admissibility.
13
           B. The Other Acts are Too Dissimilar to Prove Intent
14
           Title 18 U.S.C. § 242 includes willfulness as an element of the offense. United
15

16   States v. Lanier, 520 U.S. 259, 264 (1997). The Ninth Circuit has explained that in this
17   context,1 “willfulness” means that the defendant “voluntarily and intentionally and with
18
     a specific intent to do something the law forbids, that is, with intent to violate a specific
19

20
     protected right.” United States v. Reese, 2 F.3d 870, 885 (9th Cir. 1993).

21         The Government correctly cites the four-part test for admitting 404(b) evidence
22
     that was first established in United States v. Ayers, 924 F.2d 1468, 1473 (9th Cir. 1991).
23

24

25   1 There is no model instruction defining willfulness because of the recognition that the
26   term has different meanings in different contexts. Ninth Cir. Model Crim. Jury Instr.
     5.5.

                                                                                                 4
             Case 4:18-cr-01013-DTF Document 32 Filed 02/18/19 Page 5 of 10



     If admitted to prove intent, the other acts must be similar to the offense charged. Id. The
 1

 2   other acts at issue here are too dissimilar to satisfy this test.
 3          As stated above, four of the five other acts summarized in the Government’s
 4
     notice allege unnecessary roughness by Mr. Bowen, and the only instance that involves
 5

 6   a vehicle is very different from what is alleged in the indictment. None of the other

 7   acts demonstrate that, in different circumstances, Mr. Bowen intended to use his vehicle
 8
     to harm an alleged victim. Even if the Government could meet the burden of persuasion
 9
     for admitting the acts, the Supreme Court has cautioned against reading the sufficiency
10

11   of evidence of requirement under Rule 404(b) as carte blanche for the Government to
12   introduce “a litany of potentially prejudicial similar acts that have been established or
13
     connected to the defendant only by unsubstantiated innuendo.” Huddleston v. United
14
     States, 485 U.S. 681, 689 (1988). Further, the Ninth Circuit pointed to cases from the
15

16   civil rights context to find additional support for the general notion that inconclusive
17   allegations of prior similar behavior is not useful to the jury, explaining:
18
               In the civil rights context, courts are reluctant to admit evidence of
19             prior excessive force complaints against a police officer if the
20
               complaints are unsubstantiated. For example, in Sibrian v. City of Los
               Angeles, 288 Fed.Appx. 385, (9th Cir.2008), an unpublished
21             disposition, the panel upheld the district court’s decision to exclude
               evidence of prior complaints involving the defendant police officer
22
               stating that the officer was exonerated on three of the prior incidents
23             and that the evidence was inconclusive on the fourth incident. See also
               Hopkins v. Andaya, 29 F.3d 632, 1994 WL 396202, at *2 (9th
24             Cir.1994) (unfounded citizen complaints were not relevant in Section
25             1983 action). Other circuits have reached the same conclusion. See
               United States v. Taylor, 417 F.3d 1176, 1179 (11th Cir.2005) (district
26             court did not abuse discretion in denying plaintiff's request to offer


                                                                                                 5
             Case 4:18-cr-01013-DTF Document 32 Filed 02/18/19 Page 6 of 10



               unfounded citizen complaints to prove police officer’s bias and
 1
               motive). Even where the defendant police officer had not been
 2             exonerated on a civilian complaint, the Second Circuit stated that “the
               relevance of a single unsubstantiated charge is obviously limited.”
 3             Berkovich v. Hicks, 922 F.2d 1018, 1023 (2d Cir.1991).2
 4
     United States v. Bailey, 696 F.3d 794, 800 n. 6 (9th Cir. 2012). It is important to note
 5

 6   that the principal is applied to plaintiffs (victims) as well as defendants. See Davis v.

 7   Mason County, 927 F.2d 1473, 1484 (9th Cir. 1991) (in § 1983 excessive force case,
 8
     evidence offered by defendant, in order to show plaintiff’s proclivity for violence, that
 9
     plaintiff was involved in drunken altercation five days before the incident in question,
10

11   was inadmissible under Rule 404(b)); Lewis v. Velez, 149 F.R.D. 474, 479 (S.D.N.Y.
12   1993) (finding that the disciplinary record of a § 1983 plaintiff should be excluded if
13
     offered to show that the plaintiff is “a violent person and that he, therefore, must have
14
     been the aggressor and precipitated the assault.”) (citation omitted)).
15

16         In sum, the Government has not demonstrated how any prior act of Mr. Bowen,
17   even if it can be proved, is relevant to proving his willfulness on the occasion alleged in
18
     the indictment. Arambula–Ruiz, 987 F.2d at 602.
19

20
           C. The Other Acts are Inadmissible Propensity Evidence

21         Ayers also set out an important exception for evidence that tends to prove a
22
     defendant’s “criminal disposition.” 924 F.2d at 1473; see also United States v. Meling,
23

24
     2 In Reese, the Court affirmed the applicability of caselaw interpreting 42 U.S.C. § 1983
25
     to criminal civil rights prosecutions, because “[t]he protections of the Constitution do
26   not change according to the procedural context in which they are enforced.” 2 F.3d at
     884.

                                                                                                 6
             Case 4:18-cr-01013-DTF Document 32 Filed 02/18/19 Page 7 of 10



     47 F.3d 1546, 1557 (9th Cir. 1995) (“[E]vidence is admissible under Rule 404(b) if it is
 1

 2   relevant to an issue in the case other than [the] defendant’s criminal propensity”). In
 3   other words, as expressly set forth in the rule, “evidence of prior crimes, wrongs, or
 4
     other acts is not admissible to prove the defendant’s character in order to show that the
 5

 6   defendant acted in conformity with that character on the particular occasion at issue.”

 7   Fed. R. Evid. 404(b)(1).
 8
           Evidence of prior complaints against Mr. Bowen will undoubtedly cause the jury
 9
     to conclude that he acted in conformity with these past actions, and thus is inadmissible
10

11   in this criminal case. The analysis might be different in a civil case in which the injured
12   party sues the law enforcement agency and must demonstrate their failure to remedy
13
     known misconduct in order to establish municipal liability. See Velazquez v. City of
14
     Long Beach, 793 F.3d 1010, 1028 (9th Cir. 2015). By contrast here, there is no
15

16   legitimate basis for admitting this evidence, which is clearly meant to show that Mr.
17   Bowen has a history of abusing aliens in his custody by imposing excessive force upon
18
     them, and that he did so on this occasion as well. In other words, the evidence is of Mr.
19

20
     Bowen’s propensity for aggressiveness, a purpose expressly prohibited under Rule

21   404(b). The only way the other acts could be probative is if Mr. Bowen acted in
22
     conformity with his prior behavior. This is precisely the type of evidence Rule 404(b)
23
     seeks to exclude. See Huddleston, 485 U.S. at 686 (“The threshold inquiry a court must
24

25   make ... is whether that evidence is probative of a material issue other than character.”).

26



                                                                                                 7
             Case 4:18-cr-01013-DTF Document 32 Filed 02/18/19 Page 8 of 10



           D. The Other Acts Are Inadmissible Under Rule 403
 1

 2         Even if other act evidence is deemed admissible for a legitimate purpose, it is still
 3   subject to exclusion pursuant to Evidence Rule 403. United States v. Curtin, 489 F.3d
 4
     935, 944 (9th Cir. 2007) (en banc). Under Rule 403, otherwise relevant and admissible
 5

 6   evidence may still be excluded “if its probative value is substantially outweighed by the

 7   danger of unfair prejudice, confusion of the issues, or misleading the jury, or by
 8
     considerations of undue delay, waste of time, or needless presentation of cumulative
 9
     evidence.” Fed.R.Evid. 403; See also United States v. Wiggan, 700 F.3d 1204, 1213
10

11   (9th Cir. 2012) (“Where the evidence is of very slight (if any) probative value, it’s an
12   abuse of discretion to admit it if there’s even a modest likelihood of unfair prejudice or
13
     a small risk of misleading the jury.”) (citation omitted).
14
           The other act evidence at issue here is only marginally probative, if at all,
15

16   whereas the danger of unfair prejudice and confusion of the issues is demonstrably
17   high. In a similar fact scenario, the Ninth Circuit recently affirmed the district court’s
18
     exclusion of prior allegations of assault on inmates by a prison guard who allegedly
19

20
     violated the civil rights of the plaintiff due to excessive force. Jackson v. Mendez, 735

21   Fed.Appx. 316, 318 (9th Cir. 2018) (unpublished)3. The Court held, “the district court
22
     could reasonably conclude that the probative value of the excluded testimony was
23

24
     3 Ninth Circuit Rule 36-3(b) allows for citation of unpublished decisions and orders
25
     “(b) Citation of Unpublished Dispositions and Orders Issued on or after January 1,
26   2007. Unpublished dispositions and orders of this Court issued on or after January 1,
     2007 may be cited to the courts of this circuit in accordance with FRAP 32.1.”

                                                                                                  8
               Case 4:18-cr-01013-DTF Document 32 Filed 02/18/19 Page 9 of 10



     substantially outweighed by the risk of unfair prejudice, confusion of the issues and
 1

 2   misleading the jury under Rule 403 given the danger that disputes over the inmate
 3   witnesses’ credibility and recollection would detract from the main issue.” Id., citing
 4
     Tennison v. Circus Circus Enters., Inc., 244 F.3d 684, 690 (9th Cir. 2001); see also
 5

 6   Jones v. DeVaney, 107 Fed.Appx. 709, 710 (9th Cir. 2004) (unpublished) (district court

 7   properly excluded prior instances of prison guard’s infractions because the
 8
     circumstances and type of force was unlike the present allegations). The other acts
 9
     evidence at issue here is no different and should befall the same result; that is, exclusion
10

11   from the jury’s consideration.
12      III.    CONCLUSION
13
           For all the foregoing reasons, the Government should be precluded from
14
     introducing any evidence of the prior acts noticed in Doc. 21.
15

16                       Respectfully submitted this 18th day of February, 2019.

17                                    LAW OFFICE OF SEAN CHAPMAN, P.C.

18                                    BY: /s/ Sean Chapman
                                                 Sean Chapman
19

20

21

22

23

24

25

26



                                                                                                9
            Case 4:18-cr-01013-DTF Document 32 Filed 02/18/19 Page 10 of 10



                                   CERTIFICATE OF SERVICE
 1

 2         The undersigned certifies that on February 18, 2019, he caused to be
 3   electronically filed the foregoing document with the Clerk of the Court using the
 4
     CM/ECF system which sent notification to the following:
 5

 6
     Monica Ryan
 7   Monica.Ryan@us.doj.gov
     US Attorney’s Office – Tucson, AZ
 8
     405 W. Congress, Suite 4800
 9   Tucson, AZ 85701-4050
10

11   Serena Lara

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26



                                                                                         10
